Citation Nr: 0929587	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Milwaukee, Wisconsin, which denied the Veteran's 
claim of entitlement to service connection for a low back 
disability.


FINDING OF FACT

The Veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.303, 3.304(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA is required 
to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, (3) which the claimant is 
expected to provide, and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes, however, that the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (revising 38 C.F.R. § 3.159(b) to eliminate 
fourth element notice requirement of Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this requirement 
is harmless.

The VCAA letter dated January 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 
Vet. App. at 187.  The Veteran was advised in the January 
2007 letter that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  That letter also 
informed the Veteran that additional information or evidence 
was needed to support his claim, and the letter asked him to 
send the information or evidence to VA.  See Pelegrini II, 18 
Vet. App. at 120-121.  In addition, the Board notes that the 
Veteran was given appropriate notice as to the disability 
rating and effective date elements of his claim in the same 
January 2007 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473, 488-489 (2006).

The claims file reflects that the Veteran's service treatment 
records were all 
destroyed in 1973 in the St. Louis National Personnel Records 
Center (NPRC) fire.  Under such circumstances, the Board 
recognizes that there is a heightened obligation to assist 
the Veteran in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Nevertheless, the Board concludes that VA's heightened duty 
to assist has been satisfied in this case.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  An April 
2007 formal finding of the RO reflects that the RO followed 
all available procedures to obtain the Veteran's service 
treatment records and that all efforts had been exhausted, 
including sending the Veteran an NA Form 13055 form 
requesting information regarding all dates and locations of 
treatment in service so that a search could be made of 
relevant military records.  The Veteran reported on the form 
that he received treatment for a low back injury at an "aid 
station" at the Air Transport Command station some time 
between January 1943 and December 1943.  The RO requested 
copies of the records from the Veteran, but the Veteran's 
copies were also destroyed in a fire (in his home).  
Furthermore, although the RO was unable to obtain service 
treatment records, the RO did obtain all of the VA treatment 
records and available private treatment records identified by 
the Veteran.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  The Veteran was provided a 
VA examination and opinion in May 2007.  As will be discussed 
in greater detail below, the VA examiner took into account 
the Veteran's lay report as to the nature of his in-service 
injury, and his medical history following discharge, and 
concluded that she could not offer an opinion linking the 
current back disability to service without resorting to 
speculation.  She explained that this was due to the nature 
of his injury in service, which she noted was likely a lumbar 
strain based on his description, and the long period of time 
between his initial injury and his surgical intervention 
appropriately 40 years later.  The Board notes that her 
explanation this opinion is consistent with the medical 
evidence - which contains no reference to an in-service 
during the course of receiving post-service treatment for 
back problems, and no continuity of symptomatology since 
service as the Veteran himself has acknowledged that his back 
pain resolved for a number of years following his original 
injury.  Therefore, the Board places significant probative 
value on this report, and finds that obtaining a further, 
more conclusive opinion is not necessary. Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The Veteran claims that he suffers from a low back disability 
as a result of an injury incurred during active duty in the 
United States Army Air Force.  Specifically, the Veteran 
claims that, in 1943 and during World War II, while stationed 
on a base in India, there was a bomb alert in the middle of 
the night and he injured his back while jumping into a trench 
for cover.  See Form 21-526 at 2; Form 21-4138; NA Form 
13055.  He reported that he went to the aid station for 
treatment but was told to "walk it off" and that the pain 
subsided over the next few days.  He reported that he assumed 
it was just a "temporary thing," but that a few years later 
he began experiencing low back pain.

As noted above, there are no service treatment records 
available for review, as they were destroyed by fire in 1973.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

An October 1987 private operative record prepared by Dr. T. 
R. reflects a diagnosis of grade 1 spondylolisthesis of L5 to 
S1 with significant compression of the L5 nerve root 
bilaterally and no fracture.  According to the operative 
report, Dr. T. R. performed the removal of a "Gill body," 
decompression of the L5 nerve root bilaterally, and fusion of 
L5 to S1 using "Steffie plating."

A May 2007 VA examination report prepared in connection with 
the Veteran's claim reflects radiological findings of fusion 
with instrumentation at L5 to S1 and moderate anterior 
displacement of L5 on S1 due to a "spondylolysis defect."  
The VA examiner's impressions were a posterior fusion at L5 
to S1 with disc space narrowing, degenerative findings at L2 
to L3 and L3 to L4, and no fracture.

September 2007 private radiology report prepared by Dr. S. K. 
reflects an impression of prior fusion surgery of L5 to S1, 
grade 2 anterior listhesis of L5 on S1, degenerative 
retrolisthesis of L3 on L4, and some degree of facet 
arthrosis at L4 to L5.  A subsequent April 2008 radiology 
report prepared by Dr. S. K. reflects an impression of 
lumbosacral fusion with anterior listhesis of L5 on S1 and 
stable diffuse degenerative discopathy elsewhere.

An April 2008 private treatment record prepared by Dr. J. T. 
reflects diagnoses of post-operative changes related to a 
posterior fusion at L5 to S1, grade 2 anterior 
spondylolisthesis of L5 to S1, and multilevel degenerative 
disc and facet disease.

In light of the above medical evidence of record, the Board 
finds that the Veteran clearly has a current low back 
disability.  However, as to whether or not that current 
disability is related to his reported in-service injury, the 
Board finds the most probative evidence to be the report of a 
May 2007 VA examination.

The May 2007 VA examination report reflects that the VA 
examiner obtained a history from the Veteran as to the nature 
and circumstances of his in-service injury, as well as his 
history following separation.  She further noted that the 
Veteran denied any post-service injuries to his low back, he 
denied working any heavy labor jobs in construction, and the 
examiner knew of no other intervening, interceding incidents 
that would explain the Veteran's low back disability.  
Nevertheless, opined it was "more likely than not" that the 
Veteran suffered only a lumbar strain in service.  She noted 
that because there was a 40 year period between the time of 
the Veteran's reported injury in service and the "need for 
surgical intervention," she was unable to opine as to 
whether the Veteran's current low back disability was related 
to that in-service injury without resorting to "mere 
speculation."

The Board notes that a possible nexus or one based only on 
"speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (holding that any medical link that 
is speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

None of the private treatment records provide any discussion 
regarding the Veteran's reported injury in service or any 
opinion as to the etiology of the Veteran's current low back 
disability.

Thus, the Board finds the VA examiner's opinion regarding the 
nature of the Veteran's low back injury in service and the 
etiology of the Veteran's current low back disability to be 
the most persuasive evidence of record.  As noted, it is the 
only medical evidence of record regarding the nature of the 
Veteran's in-service injury and regarding the likelihood of a 
relationship between that injury and his current low back 
disability.  In rendering her opinion, the VA examiner took 
into account her own examination and interview of the 
Veteran, the Veteran's account of his injury in service, and 
the fact that the Veteran had a prior L5 to S1 fusion surgery 
forty years after service.

The Board acknowledges that the October 1987 surgical report 
was not available for the VA examiner's review in May 2007 
(although a copy had been requested by the RO), as the 
document was only associated with the file following the VA 
examination.  The Board notes, however, that the VA examiner 
nevertheless took into account the fact that the Veteran had 
fusion surgery in 1987 at L5 to S1, and the Board notes that 
the surgical report includes no statements as to etiology or 
an injury in service.  Thus, there is no basis for concluding 
that having the actual report of record would in any way 
change her conclusion. 

The only evidence that indicates the Veteran's low back 
condition is related to active service is from the Veteran's 
own statements.  Lay persons can provide an account of 
observable symptoms, such as, in this case, the Veteran's 
statements that he jumped into a trench and experienced pain 
in his low back in service and again a few years post-
service.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, as the Veteran has conceded that his low 
back pain resolved for a number of years before returning, 
the Board concludes that there is no showing of a continuity 
of symptomatology between his current disability and service.  
Furthermore, even when a veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA examiner 
considered the Veteran's reported history and conducted a 
thorough physical examination but was unable to relate the 
Veteran's current low back disability to service without 
"mere speculation."

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the Veteran.  

The record in this case reflects that the Veteran was 
stationed on an Air Force base in India during World War II 
and that his MOS was that of a mechanic.  See WD AGO Forms 
53-55 and 100.  Although the Board acknowledges that the 
Veteran is the recipient of, among other decorations, four 
Battle Stars and the Distinguished Unit Badge, there is no 
evidence in his personnel records that he engaged in combat 
with the enemy.  Nevertheless, even if the Board were to 
concede that the Veteran engaged in combat and injured his 
back in service while jumping into a trench, the Veteran is 
not competent to render a medical opinion as to whether his 
current low back disability was caused by an injury to his 
low back incurred in service more than 60 years ago.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
noted, the Veteran conceded that his back pain resolved for 
several years following the initial injury, and the 
provisions of section 1154(b) may not otherwise be used to 
etiologically link alleged service events to a current 
disability.  Libertine v. Brown, 9 Vet. App. 522, 524 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Furthermore, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service that resulted in a chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1332-1333 (Fed. Cir. 2000).  In this case, the record 
reflects no complaints of low back pain or disability until 
1987, over 40 year post-service.  While the Veteran has 
asserted that his back bothered him for decades prior to that 
surgery, he also acknowledged that his back pain did resolve 
for a number of years following the original in-service 
injury.

In summary, there is no competent evidence linking his 
current disability to the reported in-service injury, and no 
continuity of symptomatology between the in-service injury 
and the current disability.  As noted, a VA examiner took 
into account the Veteran's description of his in-service 
injury, and the post-service medical history, and found that 
any suggestion of a link between the two would be based on 
mere speculation.  For these reasons, the Board finds that 
the preponderance of the evidence is against the claim.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a low back disability 
is denied



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


